UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4715
ISAIAH GRANT, a/k/a Ike Grant, a/k/a
Reverend Ike,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-99-358)

                      Submitted: June 15, 2001

                      Decided: June 29, 2001

       Before LUTTIG and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Walter S. Ameika, Jr., LAW OFFICES OF WALTER S. AMEIKA,
JR., Charleston, South Carolina, for Appellant. Scott Newton Schools,
United States Attorney, Charleston, South Carolina, for Appellee.
2                      UNITED STATES v. GRANT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Isaiah Grant pled guilty to conspiracy to commit bank fraud, in vio-
lation of 18 U.S.C.A. § 1344 (West 2000). The district court denied
his motion for downward departure based on physical impairment,
chronic myopathy of unknown etiology, and declined to award an
acceptance of responsibility adjustment pursuant to U.S. Sentencing
Guidelines Manual §§ 5H1.4, 3E.1 (West 1998). The court sentenced
Grant within the applicable guideline range to thirty-three months
imprisonment, three years supervised release, restitution of
$44,629.29, and a special assessment of $100. Grant noted a timely
appeal. Grant’s attorney filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Grant filed a pro se motion to set
aside or vacate his sentence. We affirm the order of the district court.

  A defendant may not appeal a district court’s refusal to depart
downward at sentencing unless the court’s refusal was based on a
mistaken view that it lacked the authority to depart. United States v.
Edwards, 188 F.3d 230, 238 (4th Cir. 1999); United States v. Bayerle,
898 F.2d 28, 31 (4th Cir. 1990). The district court recognized that it
had the authority to depart, but declined to do so. Therefore, we will
not review this claim.

   We review the district court’s determination that a defendant has
not accepted responsibility for clear error. United States v. Randall,
171 F.3d 195, 210 (4th Cir. 1999). The defendant has the burden of
showing by a preponderance of the evidence that he is entitled to the
adjustment, and entry of a guilty plea is not in itself sufficient. See
United States v. Nale, 101 F.3d 1000, 1005 (4th Cir. 1996). The dis-
trict court declined to award an acceptance of responsibility adjust-
ment, finding that although Grant pled guilty on the eve of trial, he
did not admit his true and full role in the crime, as established by the
testimony of ten or more witnesses and co-conspirators. We find that
                        UNITED STATES v. GRANT                         3
the district court did not err in denying an adjustment in light of the
evidence.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and concluded that there are no non-
frivolous grounds for this appeal. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move this court for leave to withdraw from further representa-
tion. Counsel’s motion must state that a copy thereof was served on
the client.

   Grant’s conviction and sentence are affirmed. We deny Grant’s
motion to set aside his conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED